Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-13 in the reply filed on August 18th, 2022 is acknowledged. Non-elected invention of Group II, claims 14-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-13 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19th, 2022 has been considered by the examiner.

Drawings
The drawings filed on 10/19/2020 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: “the plurality of grid patterns overlap the first opening of the first sub-pixel, the first opening of the second sub-pixel, and the first opening of the third sub-pixel” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang (US 2019/0221779, hereinafter as Jang ‘779) in view of Lee (US 2018/0123074. Hereinafter as Lee ‘074).
Regarding Claim 1, Jang ‘779 teaches a display device comprising: 
a base substrate (Fig. 11, (110); [0057]); 
a pixel defining layer (190; [0081]) disposed on the base substrate (110) and including a first opening (OP; [0081]); 
a light emitting structure (210; [0068]) disposed in the first opening of the pixel defining layer; 
a thin film encapsulation layer (301; [0057]) disposed on the light emitting structure; 
a touch electrode (TE; [0098]) disposed on the thin film encapsulation layer; 
an insulating pattern (OL2; [0097]) disposed on the touch electrode; and 
a high refractive layer (520; [0097]) disposed on the insulating pattern, the high refractive layer having a refractive index higher than a refractive index of the insulating pattern.  
Thus, Jang ‘779 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a second opening which overlaps the first opening; and a plurality of grid patterns disposed on a top surface of the high refractive layer”
However, Lee ‘074 teaches a second opening (H; [0113]) which overlaps the first opening (of bank “270”; [0039]) (see Fig. 6 C).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Jang ‘779 by having a second opening which overlaps the first opening for the purpose of providing a more efficiency light emitting diode device (e.g. process stability and product reliability; [0009]) as suggested by Lee ‘074.
Thus, Jang ‘779 and Lee ‘074 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a plurality of grid patterns disposed on a top surface of the high refractive layer”.
However, it has been held to be within the general skill of a worker in the art to select a shape of the high refractive layer on the basis of its suitability for the intended use as a matter of obvious design choice (see Fig. 3B; [0052] of Fattal ‘s reference (US 2018/0246330) as an evidence).  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A person of ordinary skills in the art is motivated to have a plurality of grid patterns disposed on a top surface of the high refractive layer in order to enable comfortable viewing (such as the light confined to a viewing region…etc) (see para. [0040] of Fattal ‘s reference).


    PNG
    media_image2.png
    396
    489
    media_image2.png
    Greyscale

                                         Fig. 11 (Jang ‘779)

Regarding Claim 2, Lee ‘074 teaches the second opening (H1/H2/H3) is larger than the first opening (see Fig. 6C).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the second opening is larger than the first opening on the basis of its suitability for the intended use as a matter of obvious design choice (see Fig. 3B; [0052] of Fattal ‘s reference (US 2018/0246330) as an evidence).  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 3, Jang ‘779 and Lee ‘074 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the plurality of grid patterns are disposed on the top surface of the high refractive layer in a first direction at a constant interval and in a second direction perpendicular to the first direction at the constant interval”.  
However, it has been held to be within the general skill of a worker in the art to select a shape (e.g. grid patterns) of a top surface of the high refractive layer on the basis of its suitability for the intended use as a matter of obvious design choice (see Fig. 3B; [0052] of Fattal ‘s reference (US 2018/0246330) as an evidence).  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have a plurality of grid patterns disposed on a top surface of the high refractive layer in a first direction at a constant interval and in a second direction perpendicular to the first direction at the constant interval in order to improve the performance of the display device.

Regarding Claim 4, Jang ‘779 and Lee ‘074 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the plurality of grid patterns are each a circular recess or a circular protrusion”.  
However, it has been held to be within the general skill of a worker in the art to select a shape (e.g. circular recess/protrusion) of grid patterns on the basis of its suitability for the intended use as a matter of obvious design choice (see Fig. 3B; [0052] of Fattal ‘s reference (US 2018/0246330) as an evidence).  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have a plurality of grid patterns shaped (circular recess or a circular protrusion) in order to improve the performance of the display device.

Regarding Claim 5, Lee ‘779 teaches a first opening of a first sub-pixel; a first opening of a second sub-pixel; and a first opening of a third sub-pixel (see Fig. 2).
Jang ‘779 teaches the high refractive layer (520) overlaps the pixels (see Fig. 11).
Thus, Jang ‘779 and Lee ‘074 are shown to teach all the features of the claim with the exception of explicitly the limitation: “each have mutually different sizes and 21 SD-200705-TCDshapes, and the plurality of grid patterns overlap the first opening of the first sub-pixel, the first opening of the second sub-pixel, and the first opening of the third sub-pixel”.
 	However, it has been held to be within the general skill of a worker in the art to select a sizes and 21SD-200705-TCDshapes of the pixels and grid patterns layer on the high refractive layer on the basis of its suitability for the intended use as a matter of obvious design choice (see Fig. 3B; [0052] of Fattal ‘s reference (US 2018/0246330) and Fig. 1 of Sim’s reference (US 2017/0141169) as an evidence).  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have grid patterns of the high refractive layer and sizes and 21SD-200705-TCDshapes of the pixels in order to improve the performance of the display device.

Regarding Claim 6, Jang ‘779 and Lee ‘074 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the plurality of grid patterns are exclusively disposed in a portion which does not overlap the second opening”.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of grid patterns that can be arranged in any order, thus the plurality of grid patterns are exclusively disposed in a portion which does not overlap the second opening involves only routine skill in the art (see Fig. 4A; [0060] of Fattal ‘s reference (US 2018/0246330) as an evidence).  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the plurality of grid patterns are exclusively disposed in a portion which does not overlap the second opening when this improves the performance of the display device.

Regarding Claim 7, Jang ‘779 and Lee ‘074 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the plurality of grid patterns have a concave shape or a convex shape with respect to the top surface of the high refractive layer, an interval of the plurality of grid patterns is in a range of about 2 µm to about 5 µm, and a height or depth of the plurality of grid patterns is in a range of about 5,000 A to about 10,000 A”.  
However, it has been held to be within the general skill of a worker in the art to have a concave shape or a convex shape with respect to the top surface of the high refractive layer, an interval of the plurality of grid patterns is in a range of about 2 µm to about 5 µm, and a height or depth of the plurality of grid patterns is in a range of about 5,000 A to about 10,000 A on the basis of its suitability for the intended use as a matter of obvious design choice (see Fig. 1B; [0041] and [0052] of Fattal ‘s reference (US 2018/0246330) as an evidence).  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have grid patterns size and shape (interval of the plurality of grid patterns is in a range of about 2 µm to about 5 µm, and a height or depth of the plurality of grid patterns is in a range of about 5,000 A to about 10,000 A) of the high refractive layer in order to improve the performance of the display device.

Regarding Claim 8, Jang ‘779 teaches a low refractive layer (OL3; [0097]) disposed on the high refractive layer (520), the low refractive layer (OL3) having a refractive index lower than the refractive index of the high refractive layer (520) (see para. [0115]).  

Regarding Claim 9, Jang ‘779 teaches an adhesive layer (not shown, see para. [0121) disposed on the high refractive layer; and an optical layer (600; [0120]) disposed on the adhesive layer.  

Regarding Claim 10, Jang ‘779 teaches the thin film encapsulation layer (301) includes: a first inorganic layer (310; [0086]); an organic layer (320; [0086]) disposed on the first inorganic layer; and a second inorganic layer (330; [0086]) disposed on the organic layer.  

Regarding Claim 11, Jang ‘779 teaches a first touch insulating layer (330; [0087]) disposed on the thin film encapsulation layer (301), wherein the touch electrode (TE) is disposed between the first touch insulating layer and the22 SD-200705-TCDinsulating pattern.  Examiner considers the inorganic layer (330) include two inorganic layers.

Regarding Claim 12, Jang ‘779 teaches a first touch electrode layer (TE1); and a second touch electrode layer (TE2) disposed on the first touch electrode layer, and the display device further comprises: a second touch insulating layer (OL1; [0106]) disposed between the first touch electrode layer and the second touch electrode layer (see Fig. 11).  

Regarding Claim 13, Jang ‘779 teaches the insulating pattern (OL2; [0111]) includes an organic insulating material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2021/0294041 A1)			
Lee et al. (US 2019/0319076 A1)
Liu (US 2019/0079338 A1)		
Kwak (US 2017/0141349 A1)
Choi et al. (US 2016/0282987 A1)		

10.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829